Citation Nr: 0807438	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-10 781	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include post-traumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant served on active duty from 
June 1960 to October 1966.  He served in the Republic of 
South Vietnam from August 1965 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2002 and in 
December 2003, of the Huntington, West Virginia, Department 
of Veterans' Affairs (VA), Regional Office (RO). 

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In February 2006, the Board advanced the case on the docket.  
In February 2006 and in November 2006, the Board remanded the 
claim of service connection for a low back disability.  In 
November 2006, the Board remanded the application to reopen 
the claims of service connection for hypertension and for a 
psychiatric disorder.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a statement, dated in March 2006, the veteran's 
representative raised the claims of service connection for 
peripheral neuropathy of the extremities, retinopathy, 
headaches, and residuals of a stroke.  In a statement, dated 
in September 2006, the veteran raised the issue of reopening 
the claim of service connection for a stomach ulcer, which 
was previously denied by the Board in February 2006, which is 
referred to the RO.  In a statement, dated in December 2007, 
the veteran's representative raised the claim of service 
connection for heart disease.  All of the claims are referred 
to the RO for appropriate action.  




Other Procedural Matters 
Effective Date for a 10 percent rating for Hiatal Hernia

In February 1996, the Board granted a 10 percent rating for 
the service-connected hiatal hernia.  In a rating decision, 
dated in March 1996, the RO implemented the 10 percent rating 
and assigned an effective date of April 3, 1992.  In August 
1996, in his substantive appeal on another claim, the veteran 
expressed disagreement with the effective date of April 1992 
for the 10 percent rating.  In August 2006, the RO issued a 
statement of the case, addressing the effective date claim.  
Thereafter, the veteran did not perfect an appeal of the 
effective date claim by filing of substantive appeal. 

In its decision, dated in November 2006, the Board mistakenly 
referred the claim for an earlier effective date for the 10 
percent rating for the hiatal hernia to the RO for procedural 
development.  In its remand of November 2006, the Board 
directed the RO to issue a statement of the case, addressing 
the claim, however, as previously mentioned, the RO had 
already issued a statement of the case in August 2006.  Under 
38 C.F.R. § 20.1100(b), a remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board.  As the RO in August 1996 had already accomplished 
the procedural development requested by the Board in November 
2006, that is, the issuance of a statement of the case, 
addressing the effective date claim, the Board withdraws its 
preliminary order to issue a statement of the case.  

As the veteran did not perfect an appeal of the effective 
date claim by filing of substantive appeal to the statement 
of the case, dated in August 1996, the rating decision of 
March 1996, as to the effective date for the 10 percent 
rating became final in the absence of clear and unmistakable 
error under 38 C.F.R. § 3.105(a).  Once there is a final 
adjudication, there can be no "freestanding claim for an 
earlier effective date, and in such a case, an earlier 
effective date can only be established by claim of clear and 
unmistakable error in the prior adjudication.  
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

If the veteran wishes to pursue the matter of an earlier 
effective date for the 10 percent rating for the hiatal 
hernia, he must file a claim of clear and unmistakable with 
the RO's rating decision of March 1996. 


FINDINGS OF FACT

1. A low back disability, degenerative joint disease and disc 
disease, was not affirmatively shown to have had onset during 
service; degenerative joint disease or arthritis was not 
manifest to a compensable degree within one year of 
separation from service; a low back disability, degenerative 
joint disease and disc disease, first diagnosed after 
service, beyond the one-year presumptive period for 
degenerative joint disease or arthritis as a chronic disease, 
is unrelated to a disease, injury, or event of service 
origin. 

2. In a decision in February 1996, the Board denied service 
connection for hypertension on a direct basis.  

3. The evidence presented since the Board decision of 
February 1996 does not relate to unestablished fact necessary 
to substantiate the claim of service connection for 
hypertension on a direct basis. 

4. In a rating decision in December 2002, the RO denied 
service connection for hypertension secondary to service-
connected diabetes mellitus; after the veteran was notified 
of the adverse determination of December 2002 and of his 
appellate rights, he did not appeal the rating decision by 
the RO. 

5. The evidence presented since the rating decision in 
December 2002 by the RO does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for hypertension secondary to service-connected 
diabetes mellitus. 



6. In a rating decision in December 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
post-traumatic stress disorder; after the veteran was 
notified of the adverse determination of December 2002 and of 
his appellate rights, he did not appeal the rating decision 
by the RO. 

7. The evidence presented since the rating decision in 
December 2002 by the RO does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a psychiatric disorder to include post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1. A low back disability, degenerative joint disease and disc 
disease, was not incurred in or aggravated by service, and 
degenerative joint disease may not be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

2. The decision of the Board in February 1996, denying 
service connection for hypertension on a direct basis, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1104 (2007). 

3. The additional evidence presented since the Board decision 
of February 1996 is not new and material and the claim of 
service connection for hypertension on a direct basis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4. The rating decision in December 2002 by the RO, denying 
service connection for hypertension secondary to service-
connected diabetes mellitus, became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104(a) (2007). 



5. The additional evidence presented since the rating 
decision in December 2002 by the RO, denying service 
connection for hypertension secondary to service-connected 
diabetes mellitus, is not new and material and the claim of 
service connection for hypertension on a secondary basis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 

6. The rating decision in December 2002 by the RO, denying 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
post-traumatic stress disorder, became final.

7. The additional evidence presented since the rating 
decision in December 2002 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder to include post-traumatic stress 
disorder, is not new and material and the claim of service 
connection for a psychiatric disorder to include post-
traumatic stress disorder is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003, in November 2003, and in 
November 2006.  The veteran was notified that new and 
material was needed to reopen the claims of service 
connection, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claims were 
previously denied.  The notice included the type of evidence 
needed to substantiate the underlying claims of service 
connection and the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the 
provisions for rating a disability and for the effective date 
of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the veteran's service 
medical and personnel records and VA records from the 
Huntington, West Virginia, VA Medical Center.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on a claim.  The veteran was afforded a VA examination in May 
2006 to determine whether his current low back disability was 
related to his military service.  

As for the applications to reopen the claims for service 
connection for hypertension and a psychiatric disorder to 
include post-traumatic stress disorder, under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, 
which is not the case here.  38 C.F.R. § 3.159(c)(4)(iii), 
and that is not the case here.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).   

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  The provisions of 38 U.S.C.A. § 1154(b) doe not 
allow a combat veteran to establish service connection with 
lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).

Low Back Disability

Background

The service medical records show that in March 1962 the 
veteran complained of low back pain.  No abnormality was 
documented.  In October 1962, he had lumbar strain for one 
day.  In April 1964, after he fell, pushing a car, the 
veteran complained of low back, and the impression was acute 
lumbosacral strain.  

Three days later the veteran still had back pain and muscle 
spasm.   He was given limited duty.  On separation 
examination, there was no history or complaint of recurrent 
back pain, and the spine was evaluated as normal. 

After service on VA examination in June 1992, the veteran 
complained of back problems. 

In January 1993, the veteran testified that he hurt his back 
in 1975 when he fell two stories and landed in a box car of a 
train.  

VA records disclose that the veteran complained back pain 
(March 2000, February 2003, May 2003, and June 2003) and that 
he had lost jobs because of back pain (report of VA 
examination in December 2002).  Degenerative joint disease of 
the lower spine was noted in July 2003. 

In August 2004, the veteran testified that he had not had 
back problems prior to active service, that during service, 
while pushing a vehicle, his back went out, that on another 
occasion he injured his back when he fell while on guard duty 
and that he had one other injury.  He stated that since his 
injuries he had not been able to keep a job and had had 
difficulty walking and bending.  

On VA examination in May 2006, the veteran stated that after 
service he was unable to keep a job because of a low back 
disability.  The examiner found no record of treatment for 
back complaints from 1966 to 1991.  X-rays revealed 
degenerative joint disease and disc disease of the lumbar 
spine.  The examiner expressed the opinion that the veteran's 
current back complaints were not caused by or the result of 
the minor complaints of back injury during service because 
the remainder of the service medical records did not show 
chronic back complaints or physical findings and after 
service there were no back complaints until 1991. 



Analysis

On the basis of the service medical records, the current low 
back disability, that is, degenerative joint disease and disc 
disease, was not affirmatively shown to have had onset during 
service.  The service medical records do show that the 
veteran had three documented complaints of low back pain 
between March 1962 and April 1964 and the pertinent finding 
was lumbar strain, but the remainder of the service medical 
records, including the report of separation examination 
contain no complaint of recurrent back pain or finding of a 
low back abnormality. 

For the showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  

As a chronic low back disability was not adequately supported 
by the combination of manifestations sufficient to identify a 
low back disability, either degenerative joint disease or 
disc disease, and as there was insufficient observation to 
establish chronic residuals on the basis of isolated findings 
of lumbar strain, separated by almost two years, then 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) 

After service, VA records show that in June 1992, the veteran 
complained of back problems with additional complaints 
documented in 2000 and thereafter. Degenerative joint disease 
of the lower spine was noted in July 2003, and degenerative 
joint disease and disc disease of the lumbar spine 
established by X-rays was documented in 2006. 

While the veteran has provided a history of back pain since 
service, the absence of documented complaints of back from 
1966 to 1992, a period of over twenty-five years, weighs 
against the claim on the basis of continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

The Board finds the absence of medical evidence of continuity 
of symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For these reasons, the preponderance of 
the evidence is against the claim of service connection for a 
low back disability based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  

Also, the record shows that degenerative joint disease was 
first documented in 2003, more than thirty-five years after 
service, well beyond the one- year presumptive period for 
degenerative joint disease or arthritis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

On the question of whether the veteran's current low back 
disability was caused by or the result of service, the VA 
examiner in 2006 expressed the opinion that the current low 
back disability was not caused by or the result of military 
service.  This medical evidence is uncontroverted and 
opposes, rather than supports, the claim of service 
connection for a low back disability, when all the evidence, 
including that pertinent to service is considered, applying 
38 C.F.R. § 3.303(d). 

As for the veteran's statements and testimony to the extent 
that the veteran relates current low back disability to the 
symptoms in service, where, as here, the determinative issue 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on 
medical causation, and consequently his statements and 
testimony do not constitute favorable competent evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
that is not capable of lay observation,  and as there is no 
favorable competent evidence to support the claim, as 
articulated above, the preponderance of the evidence is 
against the claim under 38 C.F.R. § 3.303(d).  

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Claims to Reopen 

The veteran submitted the current applications to reopen the 
claims of service connection for hypertension and for 
psychiatric disorder to include post-traumatic stress 
disorder in August 2003 and in September 2003, respectively. 

Although the prior decision by the Board and the prior 
decision by RO are final, the claim may nevertheless be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 5108. 

Since August 29, 2001, the regulatory definition of new 
evidence is existing evidence not previously submitted to 
agency decision makers.  And the regulatory definition of 
material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior RO denial).
Hypertension 

Procedural History and Evidence Previously Considered 

In an unappealed and final decision in February 1996, on the 
evidence then of record, the Board denied service connection 
for hypertension on a direct basis.  38 U.S.C.A. § 7104(b). 

In a rating decision in December 2002, the RO denied service 
connection for hypertension secondary to service-connected 
diabetes mellitus.  After the veteran was notified of the 
adverse determination of December 2002 and of his appellate 
rights, he did not appeal the rating decision by the RO, and 
by operation of law, the rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

The evidence of record and previously considered is 
summarized as follows. 

The service medical records contain no complaint, finding, 
history, treatment or diagnosis of hypertension.  After 
service, hypertension was first diagnosed in October 1991.  

On VA examination in October 1995, the veteran did not recall 
when he was first diagnosis with hypertension, but he thought 
it might have been first diagnosed within the last five 
years.  He felt that his hypertension was related to anxiety 
and stress.  The examiner, having reviewed the service 
medical records, stated that blood pressure readings in 
service appeared to be normal.  

In a rating decision in December 2002, the RO granted service 
connection for diabetes mellitus, which was first documented 
in 2002.  VA records show continued treatment for 
hypertension and diabetes mellitus.  



Analysis

In its decision of February 1996, the Board denied service 
connection for hypertension because hypertension, first 
documented after service, was unrelated to service. 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the absence of a nexus or 
link between hypertension, first documented after service, 
and service. 

The additional evidence consists of VA records, documenting 
hypertension after 2002.  This evidence is not new and 
material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, evidence of hypertension after service, which has 
been previously considered.  And cumulative evidence does not 
meet the standard the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

In the rating decision in December 2002, the RO denied 
service connection for hypertension secondary to service-
connected diabetes mellitus because there was no evidence 
that hypertension was related to diabetes mellitus. 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the absence of a nexus or 
link between hypertension and diabetes mellitus. 

The additional evidence consists of VA records, documenting 
hypertension and diabetes after 2002.  This evidence is not 
new and material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, evidence of co-existing hypertension and diabetes 
mellitus, which has been previously considered.  And 
cumulative evidence does not meet the standard the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156. 

As for the veteran's statements to the extent that he relates 
hypertension to service, where, as here, the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a layperson is not competent to offer an opinion 
on medical causation, and consequently his statements and 
testimony do not constitute favorable competent evidence to 
substantiate the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

As the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 

A Psychiatric Disorder to include Post-Traumatic Stress 
Disorder

Procedural History and Evidence Previously Considered 

In a rating decision in December 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
post-traumatic stress disorder.  After the veteran was 
notified of the adverse determination of December 2002 and of 
his appellate rights, he did not appeal the rating decision 
by the RO, and by operation of law, the rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

The evidence of record and previously considered is 
summarized as follows. 

Service personnel records show that the veteran served in 
Vietnam, but not in combat.  The service medical records show 
that in August 1966 the veteran was diagnosed with chronic 
emotional instability, manifested by difficulty in tolerating 
stress, poor control of aggressive impulses, recurrent 
anxiety and dizziness when faced with stress, and poor 
motivation.  

After service, on VA examination in 1992, the diagnoses were 
post-traumatic stress disorder, paranoid schizophrenia, and 
paranoid or schizoid personality disorder. 

As for post-traumatic stress disorder, the veteran described 
three in-stressors: one, while on guard duty at an airfield, 
he was subjected to hostile fire; two, he was subjected to 
friendly fire while off base; and three, he was fire on while 
on guard duty transporting garbage to a dump.  

Analysis 

In the rating decision of December 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder to include 
post-traumatic stress disorder. 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the absence of a nexus or 
link between any current diagnosis of a psychiatric disorder 
and service. 

The additional evidence consists of VA records, documenting a 
history of post-traumatic stress disorder after 2002.  This 
evidence is not new and material because it is cumulative 
evidence, that is, supporting evidence of previously 
considered evidence, namely, evidence of post-traumatic 
stress disorder after service without credible supporting 
evidence of a noncombat in-service stressor, which has been 
previously considered.  And cumulative evidence does not meet 
the standard the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

As for the veteran's statements to the extent that he relates 
a psychiatric disorder to service, where, as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a layperson is not competent to offer 
an opinion on medical causation, and consequently his 
statements and testimony do not constitute favorable 
competent evidence to substantiate the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, as the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, the claim is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a low back disability, degenerative 
joint disease and disc disease, is denied. 

As new and material evidence has not been presented, the 
claim of service connection for hypertension either on a 
direct basis or on a secondary basis is not reopened, and the 
appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder to 
include post-traumatic stress disorder is not reopened, and 
the appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


